Citation Nr: 9907671	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

The propriety of the initial evaluation assigned for the 
veteran's service-connected postoperative bilateral retinal 
tears.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to January 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1992 RO decision which, in pertinent part, 
granted service connection with a noncompensable rating for 
postoperative bilateral retinal tears.  

The veteran and his wife testified at an RO hearing in 
December 1992.

In January 1996 and again in November 1997, the Board 
remanded the veteran's claim to the RO for additional 
development.


REMAND

The veteran contends that his service-connected postoperative 
bilateral retinal tears cause floaters, constant aberrations 
of his visual field, flashers, and diffuse thinning of the 
retina in both eyes.  He asserts that visual field testing 
shows that the disorder resulted in some loss of visual 
field, and he claims that the recurring retinal tears will 
require constant medical upkeep and care.

The Board has twice remanded this claim for additional 
development to include assessing the severity of the 
veteran's service-connected eye disorder.  The remand 
language specifically indicated that this included performing 
tests on the veteran's visual field to determine the degree, 
if any, to which the veteran has loss of visual field due to 
his service-connected disorder.  It appears that on review of 
the file, the most recent examination reports do not clearly 
answer this question in a manner that allows for accurately 
rating the veteran's disorder.  

Turning to the evidence, the Board notes that while the July 
and September Full Field 120 Point Screening Test reports 
indicate the number of points seen and the number of points 
missed, they provide no analysis of the raw data and no 
commentary indicating whether or not the veteran has visual 
field loss.  Comments in the July 1998 addendum, to the 
effect that the veteran has "minor defects in the areas of 
the retinal scar" and "otherwise normal visual fields" do 
not sufficiently indicate whether or not the veteran has 
compensable field loss due to his service-connected disorder.  
Additionally, the 120 Point Screening Test reports are not 
consistent with the type of examination identified in 
38 C.F.R. § 4.76 for rating loss of visual field.  Without 
this information the Board is unable to determine whether or 
not the veteran has visual field loss.   As such, the case 
must again be remanded.  

The Board is mindful of the protracted period of time that 
this case has been in appellate status thus far, and regrets 
the further delay in adjudication of the issue on appeal by 
this remand, but respectfully advises the veteran that this 
action is to ensure that his right to appellate due process 
is protected.  Because of the ambiguous commentary in the 
July 1998 addendum, and the lack of medical evidence in a 
form useful to the Board for rating any possible field loss, 
the case must be remanded for a new VA examination.

In Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating for a service-connected disorder.  In the 
case of the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability (the circumstances of the present appeal), 
separate ratings can be assigned for separate periods of time 
based on the facts found - "staged" ratings.  The RO has 
not considered whether staged ratings are appropriate in this 
case and must do so.

In view of the forgoing, the case is REMANDED to the RO for 
the following action:


1.  In the event the veteran is receiving 
VA or private medical care for his 
service-connected eye disorder, records 
of such should be obtained and made a 
part of the record.

2.  Following the above, the veteran 
should be scheduled for a VA eye 
examination to determine the current 
severity of his service-connected eye 
disorder, particularly the extent to 
which it affects his visual acuity and 
visual field.  The claims folder and a 
copy of this remand must be made 
available to the examiner for his or her 
review in conjunction with the 
examination.  Additionally, the examiner 
should report findings which are relevant 
to the rating criteria found in 38 C.F.R. 
§ 4.84, Diagnostic Code 6011 (noting any 
localized scars, atrophy, or 
irregularities of the retina with 
irregular, duplicated, enlarged, or 
diminished image) and 38 C.F.R. § 4.84, 
Diagnostic Code 6009 (analogous to an 
unhealed injury of the eye; under this 
provision the veteran's eye disability, 
in chronic form, is to be rated from 10 
to 100 percent for impairment of visual 
acuity or field loss, pain, rest-
requirements, or episodic incapacity, 
combining an additional rating of 10 
percent during continuance of active 
pathology.  A minimum rating of 10 
percent is warranted for active 
pathology.)  All indicated tests should 
be performed, including peripheral vision 
(visual field) and visual acuity.  Any 
loss of visual field found on examination 
should be reported in a fashion 
compatible with the chart shown in the 
rating provisions under 38 C.F.R. §§ 4.76 
and 4.84a, Diagnostic Code 6080.  The 
examiner should attempt to 


reconcile current examination findings 
with any conflicting medical evidence in 
the claims file.

3.  Thereafter, the RO should 
readjudicate the issue of the evaluation 
of bilateral retinal tears; the RO must 
consider all additional evidence, the 
veteran's claims, and findings from prior 
examinations.  The RO should consider 
whether staged ratings are appropriate in 
this case, in accordance with the 
decision of the Court discussed above.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, which 
includes a discussion of the evidence of 
file, along with all additional evidence 
received pursuant to this remand, and 
given an opportunity to respond before 
the case is returned to the Board.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to develop the record, procure clarifying 
data and comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


